 

Zu OTB,

 

Usd Z A VUUR fi LAP USS LUA UL

Case 32h cv-01245 eeogusnent ded '45 pm world, 05 5/28/21, Pa Geb of 23

ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL GENERAL DE JUSTICIA
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE CAROLINA

MARIA LABOY FEBO CASO NUM.: CA2021CV00877

ASB
Parte Demandante SOBRE: DANOS; PETICION DE
ORDEN

Vv.

ARCOS DORADOS PUERTO
RICO, LLC, FULANOS DE TAL 1-
100

Parte Demandada

 

 

EMPLAZAMIENTO

ESTADOS UNIDOS DE AMERICA, 55
EL PRESIDENTE DE LOS ESTADOS UNIDOS
EL ESTADO LIBRE ASOCIADO DE PUERTO RICO

A: ARCOS DORADOS PUERTO RICO, LLC
MONTEHIEDRA OFFICE CENTER, 9615 LOS ROMEROS AVE.., STE. 504 SAN JUAN, PR

POR LA PRESENTE se le emplaza para que presente al tribunal su alegacién responsiva
dentro de los 30 dias de haber sido diligenciado este emplazamiento, excluyéndose el dia del
diligenciamiento. Usted deberd presentar su alegacién responsiva a través del Sistema
Unificado de Manejo y Administracién de Casos (SUMAC), al cual puede acceder utilizando
la siguiente direccién electrénica: https‘//unired.ramajudicial.pr, salvo que se represente por
derecho propio, en cuyo caso deberd presentar su alegacién responsiva en la secretaria de]
tribunal. Si usted deja de presentar su alegacién responsiva dentro del referido término, el
tribunal podra dictar sentencia en rebeldia en su contra y conceder el remedio solicitado en
la demanda, o cualquier otro, si el tribunal, en el ejercicio de su sana discrecién, lo entiende
procedente.

Nombre del Abogado: JOSE CARLOS VELEZ COLON (RUA: 18913)
Direccion: 421 AVE MUNOZ RIVERA, APT #1009, SAN JUAN,

PUERTO RICO, 00918-4015
Tel: 7875999003

Correo Electrénico: JVELEZ@VELEZLAWGROUP,.COM
a se PR 13 2024
! M61 %eA Tribunal, al de APR .

 

  

   

ON

 
 
  

 
  
 

- bbe ig Ve la)
cretario(a) Region
PE Pen oa Of

Por: Secretaria afer d i

Nombre y Firma del (de la)
Secretarfo(a) Auxiliar del Tribunal
      

Su UE RENUOUB EE LG7UGSAUAL ULISOTAY Dams GLI uf Oe
Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 2 of 23
CA2021CV00877 13/04/2021 01:18:45 pm Entrada Num. 2 Pagina 2 de 2

PRUEBA DEL DILIGENCIAMIENTO

 

NUM.: DE CASO: CASO NUM.: CA2021CV00877
Maria Labov Febo v. Arcos Dorados Puerto Rico LLC, y otros

Yo, i pf ch A) () Ae }, 4) C¢it!7 Aeclaro tener capacidad legal
conforme a la Regla 4.3 de las ‘Reglas de Procedimiento Civil de Puerto Rico, y certifico bajo mi
firma y juramento que el diligenciamiento del EMPLAZAMIENTO y PETICION (en adelante,
"DEMANDA") cn el caso de referencia fue realizado por mi persona de la manera en que se,
indica mas abajo:

fy * e , wy
1. FECHA y hora del diligenciamiento: i 2 a Mf Aby; J

f
2. LUGAR o DIRECCION de la entrega del Emplazamiento y copia de la Demanda d

nang conjunta: f, 4 i. , 7)

ne 34 Monte Htdum athee &

ae,”

3. MODO OQ FORMA DE ENTREGA Entregué copia del Emplazamiento y copia de la
Demanda de manera conjunta y personalmente a la persona indicada abajo, quien asegur6
estar autorizado a recibir emplazamientos a nombre de la persona que consta al dorso
conforme a la Regla 4.4 de las Reglas de Procedimiento Civil de Puerto Rico.

 

  

 
    
 

4, EL NOMBRE DE LA PERSONA _AUTORIZADA QUE RECIBIO EL
EMPLAZAMIENTO Y DEMANDA ES:

< '
| OK ws,

    

 

5. FIRMA DEL DILIGENCIANTE:

 

/ €
ci ERE RELL HEHEHE yee Rr RRSS TIE
DECLARACION DEL DILIGENCIANTE
, (ANTE LA SECRETARIA DEL TRIBUNAL)
Declaro bajo pena de perjurio, conforme a las leyes del Estado Libre Asociado de Puerto Rico,
que la informacién arriba provista en el diligenciamiento del emplazamiento cs verdadera y

 

 

 

correcta.
Y PARA QUE ASI CONSTE, suscribo la presente en , Puerto Rico,
hoy dia de del afio 2021.

FIRMA DEL EMPLAZADOR
Jurado y suscrito ante mi por de las circunstancias

 

personales arriba mencionadas, a quien por no conocer personalmente, doy fe de haber
identificado mediante la siguiente identificacién personal:

 

En . Puerto Rico hoy de de 2021.

 

FUNCIONARIO AUTORIZADO
RE Ne OU ee Oe ee PRALERA PUREST TS TP LATER 1 MAN Kor

Case 3:21-cv-01245 Document 1-1 ‘Filed 05/28/21 Page 3 of 23

ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL GENERAL DE JUSTICIA
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE CAROLINA

MARIA LABOY FEBO

Parte Demandante SOBRE: DANOS; PETICION DE
ORDEN

V.
ARCOS DORADOS PUERTO

RICO, LLC, FULANOS DE TAL 1-
100

Parte Demandada

 

 

DEMANDA
AL HONORABLE TRIBUNAL:

Comparece la Parte Demandante, Maria Laboy Febo (en adelante, nos
referimos como "Parte Demandante"), a través de la representacién legal que
suscribe, y solicita dafios y un interdicto permanente debido al incumplimiento de
ARCOS DORADOS PUERTO RICO, LLC d/b/a McDonalds y FULANOS DE
TAL 1-100 (en adelante, nos referidos a estos de manera conjunta como "Parte
Demandada") con las disposiciones del Titulo Ii de la ley federal conocida como
American with Disabilities Act, 42 U.S.C. § 12181 et seq y la reglamentacion que
implementa el estatuto 28 C.F.R. § 36.302(c). (En adelante nos referimos al estatuto
federal y su reglamentacién como “Ley ADA”), asi como otros remedios al amparo
de la Seccién 504 del Rehabilitacién Act, 29 U.S.C. § 794 por razon de discriminar
en contra de una persona con impedimentos que estaba acompaiiada de un animal de
servicio.

EL LUGAR DONDE OCURRIO Y OCURRE EL DISCRIMEN
1. El discrimen ocurre y ocurrié en el restaurante McDonald’s ubicado en el

centro comercial Carolina Shopping Court en la Avenida 65 de Infanteria, en el
RE NN RIT eh BO Ee BEE RE BAT SANANE avMribe F

PAA ee

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 4 of 23

municipio de Carolina, Puerto Rico PR 00985 (Coordenadas: 18.38142573376297,

-65.96345771219522) (Parcela: 088-076-208-20) (en adelante, nos referiremos a

este lugar como "la Propiedad" o “McDonald's de Carolina” o “el lugar de

acomodo”).

NECESIDAD DE LA ACCION

9. Esta Demanda es necesaria por lo siguiente:

a)

b)

d)

La Parte Demandada no tiene una politica para evitar el discrimen en
contra de las personas que utilizan animales de servicio;

La Parte Demandada mantiene politicas y protocolos que son
inconsistentes con la reglamentacién del Departamento de Justicia de los
Estados Unidos.

La Parte Demandante se (i) encuentra en inminente riesgo de enfrentar el
discrimen o (ii) seria fatil regresar a la Propiedad en este momento ya que
constituiria un riesgo a la seguridad personal de la Parte Demandante o
equivaldria a someterse a una condicién o situacién desagradable,
humillante y discriminatoria,

La Parte Demandante tiene la intencién presente de poder disfrutar los
bienes, privilegios, servicios que estan disponibles en la Propiedad una vez
el discrimen sea eliminado su totalidad. Sin embargo, la Parte Demandante
se reserva el derecho de regresar a la Propiedad en cualquier momento
antes de que se elimine el discrimen, aunque ello represente someterse a
condiciones humillantes o discriminatorias, con el fin de buscar, identificar
y denunciar el discrimen 0 cualquier otro fin bona fide.

LA PARTE DEMANDANTE

3. La Parte Demandante es la sefiora Maria Laboy Febo. En cumplimiento con

la norma procesal aplicable, se informa que su direccién fisica y postal es: Urb,
rN PT Oe De TEE I UE CARLA TF VCAT DES FF yg ye oe

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 5 of 23

Country OH 13 Calle 518 Carolina, PR 00982. Su nimero de teléfono es: 787-308-

8350. Su numero de fax es: no tiene.

LA PARTE DEMANDADA

4. La Parte Demandada esta integrada por las siguientes personas naturales o

juridicas:

i,

il.

ARCOS DORADOS PUERTO RICO LLC., una persona juridica que
es titular, arrendadora, arrendataria u operadora de la Propiedad que se
identifica en el primer parrafo de esta alegacion.

FULANOS DE TAL 1-100. Estas personas naturales o juridicas
desconocidas son titulares, arrendadores, arrendatarios y operadores de
la Propiedad que se identifica en el primer parrafo de esta alegacién.
Ya que la identidad de estos se desconoce en estos momentos, se
enmendaré la Peticién a los fines de acumularlos a este procedimiento
civil. En esta Peticién, el término "Parte Peticionaria" incluye también
a todos los peticionados desconocidos identificados con el nombre
ficticio "Fulano de Tal 1-100".

JURISDICCION Y COMPETENCIA

5, De este procedimiento civil ser removido al Tribunal de Distrito de los

Estados Unidos, se invocada jurisdiccién sobre la materia de conformidad con 28

U.S.C. §§ 1331 y 1343 (a)(3) y (a)(4).

6. El Tribunal de Primera Instancia tiene jurisdiccién original para dilucidar

controversias que surgen al amparo de las leyes federales o estatales.

7. Esta accion civil ha sido presentada ante el foro judicial que ostenta la

competencia toda vez que la Propiedad en controversia est4 ubicada en esta region

judicial y porque los hechos ocurrieron en esta region judicial.

ALEGACIONES GENERALES Y RELACIONADAS A LOS
PROCEDIMIENTOS, POLITICAS Y PRACTICAS DE LA PARTE

DEMANDADA
Re Nr TN ee BO Ee PETE ROTTEN CANA COWREE Rs OF OR CARZTD ER We NAR cate

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 6 of 23

8. La Parte Demandante es una persona protegida por la Ley ADA, pues padece
y/o tiene expediente médico en torno a las siguientes condiciones: desorden de
ansiedad severa; desorden de panico. Dichas condiciones afectan su sistema
neuroldgico, su cerebro y su actividad del diario vivir de pensar y mantenerse de pie
durante mareos asociados a episodios de panico.

9. La Parte Demandante utiliza un animal de servicio entrenado para hacer tareas
directamente relacionadas a las condiciones mencionadas en el parrafo anterior. El
animal de servicio, que detecta los ataques de panico de la Parte Demandante, se
acerca y le distrae para ayudarle a salir mas rapido del ataque de panico. El cual le
brinda un indispensable apoyo emocional y es un animal de servicio terapéutico.
10. El 27 de enero de 2021, la Parte Demandante acudid al centro comercial:
Carolina Shopping Court, ubicado en Carolina. Una vez alli, entré al McDonald's
que esta en el Carolina Shopping Court.

11. La Parte Demandante solicita hablar directamente con el gerente para hablar

sobre el letrero que se ilustra inmediatamente abajo.

 
RE ee Re EO ree PEE Ct FRE SAMAR ARNE, FO MANE Be

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 7 of 23
12. La Parte Demandante pregunté al Gerente si conoce Ja reglamentacion
aplicable acerca de la Ley ADA y los Animales de servicio, a lo que este responde
que desconoce la reglamentacion, pero que conoce que en McDonald's unicamente
estan permitidos los perros guias para personas con condicién de ceguera. En ese
momento, le pregunté al Gerente McDonalds realizaba algun entrenamiento o
capacitacién sobre el alcance de “Animal de servicios” a lo que respondié que “no”.
13. En los restaurantes McDonalds en Puerto Rico, se coloca un letrero como el
que esta ilustrado arriba. Ese letrero indica que en Mcdonalds solo se permiten perros
"guia". La Parte Demandante se vio afectada en sus derechos no debido a un
incidente aislado, segin se describe mas adelante, sino cémo resultado de una
politica y practica discriminatoria que es de su faz impermisible. De igual manera,
la Parte Demandante se ha visto afectada no sdlo por la implementacion de una
politica discriminatoria de su faz, sino también por la politica de no dar
entrenamiento adecuado y razonable al personal de McDonalds.

14. Ese 27 de enero de 2021, la Parte Demandante explicé que tenia un animal de
servicio, que no andaba con ella ese dia, de raza “American Bulldog mix” que tiene
un peso de unas 70 libras que es un animal de servicio, concepto que tiene una amplia
gama de cobertura, y que no se limita Gnicamente a los perros guias para ciego, sino
también incluye animales que brinden servicios psiquidtricos y otros animales de
servicio relacionado a una discapacidad. Como resultado de este evento, la Parte
Demandante tuvo conocimiento de estas politicas y practicas discriminatorias de
McDonald's en Puerto Rico.

15. A pesar de su conocimiento sobre cual es la politica de McDonald's, la Parte
Demandante estaba decidida no someterse a vivir en discrimen y negandose la
oportunidad de entrar al McDonald's y consumir los alimentos en el establecimiento
como lo puede hacer cualquier otra persona que no dependa de un animal de servicio.

Por ello, la Parte Demandante regresé McDonald al cabo de una semana
RE RT me ET REE ROT TET CANAL PUAMTT Te FU RRNA MN one

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 8 of 23

aproximadamente. En esta ocasién, la Parte Demandante fue acompafiada de su
animal de servicio, un American Bulldog mix. Al entrar al restaurante, fue
cuestionada por el personal de McDonalds, quien informé que no se permitian
animales. Se le informdé a la Parte Demandante que solamente se permitan perros
guias para no videntes, lo que forz6 a la Parte Demandante a dar incomodas
explicaciones en publico (frente a otras personas que observaban de manera insiste
y hacian comentarios) sobre lo que es un animal de servicio y haciendo hincapié en
que no todos los animales de servicio son perros guias para ciegos. Los empleados
mostraron no tener ningtin conocimiento o entrenamiento sobre las normas
aplicables a animales de servicio en los restaurantes. Los empleados finalmente
permitieron la entrada al McDonalds luego de estos no supieran contestar lo
planteado por la Parte Demandante. A pesar de que la Parte Demandante fue
detenida, interrogada y cuestionada por un personal sin entrenamiento y
conocimiento, la comunicacién de parte de la Parte Demandante fue siempre
sosegada, cordial y respetuosa en todo momento. El hecho de que se haya permitido
(o tolerado) la entrada al final de estos eventos, y se haya tenido acceso a los bienes
y servicios, la experiencia no fue igualitaria porque el cuestionamiento fue
impermisible e interfirid con el libre e igualitario acceso y disfrute del restaurante.
Se alega que la interferencia impermisible con los derechos de la Parte Demandante
constituy6 un dafio legal concreto causado por la Parte Demandada y que puede ser
remediado por el tribunal, si se ordena a la Parte Demandada a modificar sus
politicas sobre los animales de servicio y procedimientos para entrenar a los
empleados sobre los requerimientos de ley.

16. Como resultado del evento descrito anteriormente, la Parte Demandante opté
por sentarse junto a su animal de servicio en una mesa distante, en una esquina
lejana, ya que se sentia humillada y no se sintio bienvenida por ella estar junto a su

animal de servicio. Aunque la Parte Demandante tenia y tiene derecho a sentarse en
RE Ne RT a DU he ROPE Ke ERE CANAA EMMETT F A cage er

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 9 of 23

cualquier mesa disponible al publico, fue la interaccién poco profesional, humillante
y discriminatoria lo que dobloé la psiquis de la Parte Demandante, provocando que
ella se aislara para no sentir que incomodaba a otros mientras disfrutaba de su
comida.

17. De igual manera, con posterioridad a ese incidente, y el dia de hoy, la Parte
Demandante se ha visto desalentada de visitar el restaurante porque tiene
conocimiento de que existe una politica discriminatoria que resulta en que no pueda
regresar y entrar al restaurante con su animal de servicio.

18. Durante los proximos dias luego segundo incidente (que tuvo lugar
aproximadamente una semana después del 27 de enero de 2021) la Parte
Demandante sufrié angustias mentales por raz6n de ataques de panico y ansiedad al
recordar el incidente. La Parte Demandada sabia o debia saber que podria recibir en
su restaurante personas que, como la Parte Demandante, utilizan un animal de
servicio psiquidtrico, y que estas personas tienden a reaccionar de manera mas
adversa cuando son sometidas a situaciones estresantes y humillantes. Como
resultado del incidente, la Parte Demandante se sintid por semanas inusualmente
sobrecargada, depresiva, con un vivo sentido de coraje e impotencia, a pesar del
consumo de medicamentos. Durante varias semanas, la Parte Demandante no pudo
funcionar a capacidad completa.

19. La Parte Demandante, en conjunto con su abogado, ha determinado que la
Parte Demandada discriminé en contra de una persona con discapacidad en un
edificio privado en violacion a la Ley ADA.

20. A base de la experiencia de otras personas, la Parte Demandante, en conyunto
con su abogado, ha determinado que la Parte Demandada mantiene un patron de
discrimen generalizado,

21. La Parte Demandante se propone establecer, y por tanto alega

afirmativamente, que histéricamente ha habido, y hay al presente, un discrimen
RE Ne EER Ne EO Eee BEDE EU ORE RAMANA ES De UU ee

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 10 of 23

institucional en McDonald’s Carolina (nombre comercial del demandado). Este
discrimen es contra todas las personas que utilizan animales de servicio, segtin se

relata en esta Demanda.

PRIMERA CAUSA DE ACCION:
AMERICANS WITH DISABILTIES ACT

22. La Reglamentacién del Departamento de Justicia de los Estados Unidos que
implementa el Titulo II de la Americans with Disabilities Act (“ADA”), 42 U.S.C.
§ 12131 et seq. dispone lo siguiente:
“Generally, a public entity shall modify its policies, practices, or procedures
to permit the use of a service animal by an individual with a disability.” 28
C.F.R. § 35.136(a).'
23. La Reglamentacién del Departamento de Justicia de los Estados Unidos que
implementa el Titulo III de la Americans with Disabilities Act (“ADA”), 42 U.S.C.
§ 12181 et seq. dispone lo siguiente:
Generally, a public accommodation shall modify policies, practices, or
procedures to permit the use of a service animal by an individual with
a disability. 28 CFR § 36.302(c)
24. La reglamentacién del Departamento de Justicia de los Estados Unidos,
Division de Derechos Civiles, fue ampliamente pensada y discutida previo a su
promulgacién para lograr el objetivo de la ADA, que es la eliminacién de todas las
formas de discrimen en contra de las personas con discapacidades. 42 U.S.C. §
12101(a)(7). Es por ello que, como se menciona en el parrafo anterior, el objetivo
general de la reglamentacién es permitir que las personas con impedimento sean
acompafiadas por animales de servicio como regla general 28 C.F.R. § 35.136(a).

25. La reglamentacién aplicable establece, entre otras cosas: la naturaleza de las

consultas permitidas que puede hacer sobre el uso de un animal de servicio por parte

| La reglamentacion aplicable puede accederse a través del siguiente enlace:
https://www.law.cornell.edu/cfr/text/28/36.302
Re ee UT Oe Le PERE GARE EVGA FE CARSEE SE OF MAN Bw ke

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 11 of 23

de un individuo el requisito de que a las personas con discapacidades se les permita
estar acompafiadas por sus animales de servicio” en todas las areas de las
instalaciones donde haya miembros del publico, participantes en servicios,
programas o actividades, o invitados, se le permite ir y la prohibicion general de
exigir que las personas que utilizan animales de servicio paguen una tarifa o cumplan
con requisitos que en general no se aplicas a personas sin mascotas. La
reglamentaci6n, presenta la vision integral de la agencia sobre cémo las entidades
publicas o lugares de acomodo publico deben abordar la variedad de problemas que
pueden surgir en el contexto de los animales de servicio.

26. Sin embargo, la agencia también considera en qué circunstancias no seria
razonable exigir a las entidades que permitan el uso de animales de servicio. En
consecuencia, el reglamento enumera excepciones especificas a la regla general.
Estas excepciones, establecidas en 28 C.F.R. §§ 35.104, 35.130 (b) (7), 35.136 (b) y
35.139 y 28 CFR § 36.302(c)(2) establecen que si bien permitir que las personas con
discapacidades usen sus animales de servicio generalmente es razonable (es decir,
razonable en la mayoria de los casos), existen ciertas circunstancias cuando exigir a
las entidades que permitan su uso no seria razonable. Primero, el requisito general
se aplica sdlo a los perros que estan "entrenados individualmente para trabajar 0
realizar tareas en beneficio de una persona con una discapacidad". 28 C.F.R. §
35.104; 28 CFR § 36.104 (definicion de "animal de servicio"). Ademas, una entidad
no necesita permitir que un individuo use su animal de servicio si alteraria
fundamentalmente la naturaleza del servicio, programa o actividad de la entidad, 0
si representaria una amenaza directa para la salud o seguridad de otros. Id. §§ 35.130
(b) (7), 35.139; ver 28 C.F.R. pt. 35, Apéndice A § 35.104 a la pag. 600; Id. § 35.136
a la pag. 608 (1 de julio de 2014); 28 CFR § 36.302(a). Y un animal de servicio
puede ser debidamente excluido si "esta fuera de control y el cuidador del animal no

toma medidas efectivas para controlarlo", o si el animal no esta entrenado para hacer
RE ee ET tee EO ree ETE Rend RECA Ea FO agen ea tae eo

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 12 of 23

sus necesidades fuera del edificio o un lugar especialmente designado. 28 C.F.R. §
35.136 (b); 28 CFR § 36.302(c)(4). Por casi 30 afios, el Departamento de Justicia ha
interpretado los requisitos de la ADA de esta manera con amplio apoyo judicial.
Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1189 (11th Cir. 2007)
(nueva politica de permitir animales de servicio no hace académico el reclamo);
Alejandro v. Palm Beach State Coll., 843 F. Supp. 2d 1263, 1269-71 (S.D. Fla.
2011); Crowder v. Kitagawa, 81 F.3d 1480, 1484 (9th Cir. 1996); Newberger v.
Louisiana Dep’t of Wildlife & Fisheries, No. 11-2996, 2012 WL 3579843, at 4.6
(E.D. La. Aug. 17, 2012); Pena v. Bexar Cnty., Texas, 726 F. Supp. 2d 675, 685
(W.D. Tex. 2010); Rose v. Springfield-Greene Cnty. Health Dep’t, 668 F. Supp. 2d
1206, 1214 n.9 (W.D. Mo. 2009).

27. De manera uniforme y sistematica, la Parte Demandada incumple su deber de
permitir los animales de servicio de manera consistente con la ADA y la
reglamentacién aplicable.

98. De manera uniforme y sistematica, la Parte Demandada deja de hacer
modificaciones razonables en sus politicas, practicas y procedimientos para permitir
Jos animales de servicio de una manera consistente con la reglamentaci6n aplicable.
29, De manera uniforme y sistematica, la Parte Demandada incumple su deber de
hacer los arreglos y capacitaciones para asegurar que Sus empleados estén
entrenados sobre las politicas, practicas y procedimientos relacionados a las
personas que utilizan animales de servicio.

30. De manera uniforme y sistematica, la Parte Demandada ha incumplido su
deber de establecer protocolos y proporcionar capacitacién para garantizar que el
personal sepa cémo proceder cuando se solicita una modificacion razonable a las
politicas, practicas 0 procedimientos para permitir la entrada de un animal de
servicio.

31. De manera uniforme y sistematica, la Parte Demandada no tiene rotulos,

10
RE NR Ere RE REE RPOAMHEA Fura ts FO CA TE wr oy

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 13 of 23

carteles u otro tipo de avisos en sus centros de servicio al conductor para advertir a
las personas con impedimento sobre su derecho a tener un animal de servicio.
Tampoco su sitio web contienen informacién sobre las politicas sobre animales de
servicio.

32. De manera uniforme y sistematica, la Parte Demandada incumple su deber de
tener procedimientos de evacuacién del establecimiento en caso de emergencia que
incluya medidas especificas para garantizar la seguridad de visitantes que utilizan
animales de servicio.

33. De manera uniforme y sistemdtica, la Parte Demandada incumple sus
obligaciones con las personas que utilizan animales de servicio, a pesar de que
permitir los animales de servicio de manera consistente con la reglamentacion
federal no alteraria fundamentalmente la naturaleza de los bienes o servicios
ofrecidos.

34. Demanera uniforme y sistematica, la Parte Demandada no tiene a una persona
designada para establecer politicas, implementar y supervisar el cumplimiento con
las obligaciones legales relacionadas a los animales de servicio en dicho lugar.

35. Laexperiencia de la Parte Demandante del 27 de enero de 2021 no constituyo
un evento aislado. Lo que vivid la Parte Demandante es una experiencia
sustancialmente representativa de las vicisitudes que viven las personas con
impedimentos que utilizan perros de servicios, que no necesariamente tengan perros
guias (como en el caso de las personas con condiciones de ceguera) que procuran
servicios en como resultado de las politicas, practicas y procedimientos de la Parte
Demandada.

36. Las politicas, practicas y procedimientos de la Parte Demandada han sido
sistematicos y continuos por muchos afios. La Parte Demandada nunca en su
existencia ha tenido un nivel de total cumplimiento con sus obligaciones legales con

respecto a los animales de servicio.

11
RE NT Rn PTET Pee CRE CANE POU FO CATE Pe a oe

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 14 of 23

37, E27 de enero de 2021, la Parte Demandante fue victima de unas politicas,
practicas y procedimientos uniformes que afectaron y afectan ala Parte Demandante
y ala comunidad de personas que dependen de un animal de servicio.
38. Las practicas y procedimientos de la Parte Demandada existentes al momento
en que la Parte Demandante visit6 el McDonald's de Carolina y al presente,
representan un elevadisimo nivel de incumplimiento de las obligaciones legales de
Ja Parte Demandada.
39. La Parte Demandada mantiene una politica ponderada y concienzuda de
ignorar sus obligaciones legales frente a la comunidad de personas con impedimento
que dependen de animales de servicio. A modo de ejemplo, la Parte Demandada ha
decidido no establecer protocolos para cumplir con los derechos de las personas con
impedimento que dependen de un animal de servicio, ni ha capacitado al personal ni
ha querido invertir tiempo o dinero en cumplir sus obligaciones estatutarias; y ha
desalentado activamente el ejercicio de derechos, como el derecho a contar con el
apoyo de un animal de servicio. |
40. Las politicas, practicas y procedimientos existentes en esta propiedad estan
motivadas por el menosprecio a las personas con impedimento que dependen de un
animal de servicio, que no necesariamente necesitan perros guias, sino como en este
caso, animal de servicio que brinde servicios psiquiatricos.
41, Ademés, con independencia de lo anterior, la conducta intencional especifica
del 27 de enero de 2021 fue el resultado de un animo discriminatorio, que ha causado
dafios emocionales a la Parte Demandante.
SEGUNDA CAUSA DE ACCION

REHABILITATION ACT DE 1973

(Seccidn 504, 29 U.S.C. § 701 et seq.)
42, La Seccion 504 dispone: "No otherwise qualified individual with a disability
in the United States . . . shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination

12
RE Ne PRR UT EO TE Pee PTET GOEL CANATA TMB EES FU Magi tw Me oe

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 15 of 23
under any program or activity receiving Federal financial assistance ... ." 29 U.S.C.
§ 794(a).

43. La Parte Demandante es una persona protegida por la Seccién 504 ya que esta
sustancialmente limitada en su capacidad de pensar o mantenerse de pie durante
episodios de mareos.

44. La Parte Demandante es una persona elegible para recibir los beneficios y
servicios que se hacen disponibles al publico en la Propiedad.

45. La conducta de la Parte Demandada descrita en esta Demanda violé los
derechos de la Parte Demandante bajo la Rehabilitation Act al excluir a la Parte
Demandante o negarle beneficios solamente por raz6n de su discapacidad.

46. La conducta de la Parte Demandada mostré indiferencia deliberada hacia los
derechos de la Parte Demandante porque la Parte Demandada sabia que se
solicitaban acceso para la Parte Demandante y su animal de servicio, pero su
solicitud fue ignorada de manera ponderada.

47. La Parte Demandada ha recibido fondos federales al amparo del The
Coronavirus Aid, Relief, and Economic Security Act (CARES Act).

48. ElCARES Act autoriza a la Small Business Administration (SBA) a proveer
asistencia econémica temporera a organizaciones elegibles. Especificamente, la
Seccién 1102 del CARES Act establecié el programa conocido como Paycheck
Protection Program (PPP), que amplio la autoridad de SBA para garantizar
prestamos bajo la seccién 7(a) del Small Business Act. La Seccién 1110 del CARES
Act amplié a su vez la autoridad de SBA para distribuir préstamos conocidos como
Injury Disaster Loans (EIDL) bajo la Seccién 7(b) (2) del Smali Business Act. En
resumen, esto significa que se pueden tomar un préstamo que luego no se tiene que
repagar.

49. Por supuesto, el recibo directo de fondos federales supone unas obligaciones

para los beneficiarios. Por ejemplos, multiples leyes de derechos civiles imponen

13
Re NaN RU UT ee Oe Cree pet Vek Cataee tu Fou Maggie ar a ee

Case 3:21-cv-01245 Document 1- 1 Filed 05/28/21 Page 16 of 23

obligaciones a las personas que reciben fondos federales. Entre ellas, el Titulo VI de
la Ley de Derechos Civiles de 1964 y, en lo aqui relevante, la Seccién 504 del
Rehabilitation Act, que prohibe el discrimen por razén de discapacidad. De igual
manera, la reglamentacién de la SBA también le prohibe a entidades que reciben
fondos federales discriminar a base de ciertas categorias protegidas, incluyendo
"handicap" o impedimento. 13 C.F.R. Seccién 112 que implementa el titulo VI; 13
CER. Seccién 117, que implementa la Age Discrimination Act; of 13 C.F.R.
Seccién 113, Subparte A. Por mandato reglamentario, las entidades que reciben
fondos federales tiene una obligacion de mantener records y producir reportes de
cumplimiento con estos requisitos cuando ello sea solicitado; deben también permitir
el acceso a estos records y a las facilidades. Las personas también pueden hacer
querellas con la SBA, y si la investigacién refleja incumplimiento con los
requerimientos aplicables, la SBA puede suspender los beneficios, acelerar el repago
de la deuda o requerir la devolucién de los fondos federales.

50. Al momento de la visita de la Parte Demandante, y al presente, la Parte
Demandada tenia una obligacion contractual de cumplir con las disposiciones de la
Rehabilitation Act y legislacién antidiscrimen que protege a la Parte Demandante.
51. Durante el pasado afio, y al presente, la Parte Demandada y la Propiedad
recibié fondos federales como parte de sus programas y actividades. Estos fondos
federales, entre otros, a base de los fondos del CARES Act y el PPP antes discutidos.
Se cree, y sera objeto de descubrimiento de prueba, que también se han recibido
fondos federales de otras fuentes y programas federales.

52, La conducta de la Parte Demandada demuestra una indiferencia deliberada
hacia los derechos de la Parte Demandante porque la Parte Demandada sabia o debia
saber de la existencia de la Rehabilitation Act de 1974 y la Americans with
Disabilities Act de 1990, mas dejé de procurar el cumplimiento con sus obligaciones

por afios. No fue hasta que se presenté una reclamacién civil que la parte contraria

14
RE Nee ER TO re RET PE ae a BRAN er Ne

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 17 of 23
procuro moverse en una direccién de mayor grado de cumplimiento con sus
obligaciones. La dejadez histérica de la parte demandada ha sido intencional y
motivada por un 4nimo discriminatorio, indiferencia y cultura de deshumanizacion
de la comunidad de personas con impedimentos.

53. La Parte Demandante sufrid angustia emocional y dafios debido a la violacién
de la Rehabilitation Act por parte de la Parte Demandada.
54. De conformidad con la Seccién 505 de la Rehabilitation Act, la Parte
Demandante tienen derecho a una compensacidn por sus dafios, costas, gastos de
litigio y honorarios de abogado.
REMEDIOS LEGALES SOLICITADOS
POR TODO LO CUAL, la Parte Demandante muy respetuosamente solicita los
siguientes remedios legales al Honorable Tribunal:
A. Que se acepte jurisdiccién sobre este asunto y que se declare que la Parte
Demandada violdé la Ley ADA de 1990.
B. Que se acepte jurisdiccién sobre este asunto y que se declare que la Parte
Demandada viold la Rehabilitation Act de 1973.
C. Un interdicto permanente de conformidad con 42 U.S.C. §§ 12131-12134 y
28 C.F.R. Parte 35; 42 USC § 12188 (a) (2) y 28 CFR § 36.504 (a) que ordene
a la Parte Demandada a que tome todos los pasos necesarios que el tribunal
considere apropiados para proteger los derechos estatutarios de la Parte
Demandante. Especificamente, se solicita una orden de interdicto permanente
para que la Parte Demandada sea obligada a adoptar, implementar y
monitorear una politica con respecto a los animales de servicio:
a. Que reconozca que los animales de servicio estan entrenados
individualmente para trabajar o realizar tareas para personas con
discapacidades;

b. Que reconozca que los animales de servicio no siempre son perros;

15
Wee UU FT ee Ee ere Ee LORE CARE PMUAL Ee FE GARZER ICA UN MANY ene

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 18 of 23

otros animales pueden ayudar a las personas con discapacidad;

c. Que reconozca que los animales de servicio vienen en todas las razas y
tamafios, pueden ser entrenados por una organizaciOn o por una persona
con una discapacidad, y no necesitan estar certificados o autorizados
por alguna autoridad estatal o privada;

d. Que reconozca que los animales de servicio no siempre tienen un
chaleco, una rétulo o un simbolo que indique que son animales de
servicio;

e. Que reconozca que un animal de servicio no es una mascota.

f. Que reconozca que los animales de servicio ayudan a las personas con
discapacidades de muchas formas diferentes, como: asistir a personas
con las condiciones de la Parte Demandante o guiar a personas ciegas
o con problemas de vision y recuperar objetos caidos para ellos; alertar
a las personas sordas 0 con dificultades auditivas sobre los sonidos y la
presencia de otras personas; llevar y recoger articulos, abrir puertas 0
accionar interruptores para personas con discapacidades que tienen uso
limitado de manos o brazos, uso limitado de sus piernas o capacidad
limitada para doblarse o agacharse; empujar o halar de sillas de ruedas;
alertar a las personas con discapacidad sobre la aparicién de afecciones
médicas como convulsiones, protegerlas y amortiguarlas en caso de
caida y revivirlas; trabajar o realizar tareas para personas con lesion
cerebral traumética, discapacidad intelectual o discapacidad
psiquidtrica, como recordarle a una persona con depresién que tome
medicamentos o despertarla, ayudar a las personas con lesion cerebral
traumdtica a localizar articulos perdidos o seguir las rutinas diarias;
brindar apoyo fisico y ayudar a personas con discapacidad fisica con

estabilidad y equilibrio.

16
RE Ne ITT i ON EN POUT bP UDCA FA OF SAQyIt ica be Ne ee

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 19 of 23

g. Que reconozca que la mayoria de las veces, las personas con
discapacidades que utilizan animales de servicio pueden identificarse
facilmente sin necesidad de interrogarlas.

h. Que se reconozca que si se puede identificar la discapacidad que utiliza
animal de servicio, no debe hacer que la persona se sienta incoémoda
haciendo preguntas.

i. Que se implemente una politica de, cuando sea necesario, un empleado
entrenado de la agencia solamente podra hacer las siguientes dos
preguntas:

i. Se requiere el animal debido a una discapacidad?
ii. {Qué tareas o servicios ha sido entrenado para realizar el animal?

j. Una politica que no permita que se hagan preguntas sobre la
discapacidad a una persona con un animal de servicio;

k. Una politica de no pedir a una persona con animal de servicio que
muestre una certificacién o una tarjeta de identificacién especial como
prueba del entrenamiento de su animal;

1. Una politica de no pedir a una persona con un animal de servicio que
use una entrada o salida especifica en la agencia de manera desigual;

m. Una politica a los fines de que una vez se hacen las dos preguntas arriba
indicadas, ningtin otro empleado puede hacer mas preguntas sobre el
animal de servicio;

n. Una politica de permitir que los animales de servicio acompafien a los
visitantes con discapacidades a todas las areas de la agencia que
normalmente utilizan las personas,

o. Una politica a los fines de que en el caso de que el comportamiento de
un animal de servicio en particular represente una amenaza directa para

la salud o la seguridad de otros, la agencia tendra el derecho de excluir

17
Case 8°31-6v-01245" Document 1-1 Filed 05/28/21 Page 20 of 23
al animal de sus instalaciones en ese momento, pero nunca podra
rechazar el servicio a una persona con una discapacidad cuando no este
acompafiado por ese animal de servicio en particular.

p. Una politica que reconozca que no existe una amenaza directa si el
duefio del animal de servicio toma medidas rapidas y efectivas para
controlar al animal;

g. Una politica que reconozca que no se excluiré a un animal de servicio
en particular basandose en experiencias pasadas con otros animales o
por miedo que no esté relacionado con el comportamiento real de un
animal de servicio.

r. Una politica para que cada situacién se considerare individualmente.

s. Una politica para que se reciban, atiendan y tome acciones correctivas
de acuerdo con las consultas o quejas de los visitantes a un numero de
teléfono o correo electrénico particular.

D. Se que las politicas y practicas sean modificadas para beneficio de todos los
restaurantes McDonald's en Puerto Rico. Se solicita ademas respetuosamente
la designacién de un monitor para que vele por el cumplimiento estricto de los
remedios que conceda el tribunal o que el tribunal supervise directamente la
adopcién, implementacién y seguimiento de unas politicas, practicas y
procedimientos que sean consistentes con la ADA.

E. Que se declare que cualquier reglamento o ley estatal que sea inconsistente
con la reglamentacién de la ADA se tenga por no puesta, por ser campo
ocupado, salvo cuando se trate de leyes o reglamentos estatales que otorguen
mas derechos que la legislacién federal.

F. En caso de que la Parte Demandada continue su condicion discriminatoria, se
solicita de conformidad con 42 USC § 12188 (a) (2) y 28 CFR § 36.504 que

se ordene el cierre y clausura de la Propiedad como medida para detener la

18
Re Te Oe REE LD PRE CARARA TMQAT EDS OF OU SAQGEE ERA 1 A7 WM ee

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 21 of 23

condicion discriminatoria hasta tanto la Parte Peticionada haya acreditado de
manera fehaciente a satisfaccién del tribunal que se ha eliminado el discrimen;

G. Pago de honorarios de abogado, costos de la accion y gastos de litigio, de
conformidad con 42 USC § 12205 y la Seccién 505 de la Rehabilitation Act,
28 CFR § 36,505 y su jurisprudencia vinculante interpretativa y,

H. Dafios compensatorios por una cantidad a determinarse en juicio, de acuerdo
con la prueba, al amparo de la Rehabilitation Act. Se solicita que se imponga
un monto no menor de cien mil délares $100,000.

I. Dafios nominales ascendentes a un dolar por dos fundamentos completos e
independientes: (1) violacién al Rehabilitation Act; (2) violacién de la
Americans with Disabilities Act. Los dafios nominales no estén disponibles
para las causas de accién estatales, pero si para las causas de accion federales
(federal question) y se solicita la imposicién de daiios nominales
expresamente al amparo de lo resuelto en Uzuegbunam v. Preczewski, 592
U.S. (2021).

J. Laprovisién de cualquier otro remedio que sea justo, propio, en ley o equidad,
que no haya sido expresamente solicitado pero que proceda como cuestién de
derecho.

SOMETIDO RESPETUOSAMENTE.

Hoy 13 de abril de 2021.

f/José Carlos Vélez Colén

LIC. JOSE CARLOS VELEZ COLON
VELEZ LAW GROUP LLC

R.U.A. NUM.: 18913
JVELEZ@VELEZLAWGROUP.COM
421 AVE MUNOZ RIVERA #205
SAN JUAN, PR 00918

TEL.: (787) 599-9003

FAX: N/A

Zuleika Castro De Jests
LIC. ZULEIKA CASTRO DE JESUS

19
RE Ne RN NT eee Oe MEE EDFA CANA ERATE Fe FON CASTE NLA Bane Mane Zone

Case 3:21-cv-01245 Document 1-1 Filed 05/28/21 Page 22 of 23

VELEZ LAW GROUP LLC
R.U.A. NUM.: 21258

FL Bar No.; 1022294

1969 S. Alafaya Trail #379
Orlando, FL 32828-8732
zcastro@djesuslaw.com

T.: (407) 267-7130

Fax: N/A

20
 

Governm&nast GuaienielV-O LEMS) Desmomedintactls Fadseiniswating /) Kal ganatph |adelp,(Hsip/ttelp en.htm#MAININFO)
)Registry of Corporations and Entities

  

Corporations and Entities ~~ CQRPORATION INFORMATION &} ((Help/Help_en.htm#tCORPINEO),

Search (/CorporationSearch.ase™) we
create / Authorize ARCOS DORADOS PUERTO RICO, LLC

({CreationFilings/NameAvailabilit ASARIrn to Search Results
Amend (/CorporationSearch.as axterre

 

 

 

 

 

 

 

 

 

m=ca) t want to: [select

Dissolve / Withdraw — Sa aan
Details | Articles | Annual Filings

 

 

 

 

 

Certificates

  

  

(/CorporationSearch.aspx?m=dis) |
Convert (/CorporationSearch.as| SK?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m=cny) General Information ”
Merge / Consolidate Name ARCOS DORADOS PUERTO RICO, LLC
(/Mergers/Selection.aspx) Register No. 4150 Status ACTIVE
Restore (/CorporationSearch.aspx? : -
i) Formation Date 15-Feb-1995 11:52 AM Effective Date 15-Feb-1995 11:52 AM
merst)
Reserve Name Expiration Date Does not expire
(/NameReservation/Prep.aspx), Class Limited Liability Company
Create Account Type For Profit Jurisdiction Domestic

 

 

 

 

 

(/Admin/Register.aspx),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Designated Office Address a
Annual Filings
MONTEHIEDRA OFFICE CENTER, 9615 LOS MONTEHIEDRA OFFICE CENTER,
2020 Annual Report ‘ 9615 LOS ROMEROS AVE,, STE.
(/AnnualReportStart.aspx), Street Address ROMEROS AVE., STE. 504 Mailing Address 504
. SAN JUAN, PR 00926-7031
2020 Annual Report Extension J SAN JUAN, PR 00926-7031
(/AnnualReportStart.aspx?m=pp)
2020 LLC Fees
(/AnnualReportStart.aspx?m=ad), Resident Agent a
LLP Renewal Name ARCOS DORADOS PUERTO RICO LLC
(/CorporationSearch.aspx?m=tr) street MONTEHIEDRA OFFICE CENTER, 9615 LOS ROMEROS Mailing MONTEHIEDRA OFFICE CENTER, 9615 LOS ROMEROS
i AVE., STE. 504 AVE., STE. 50
Prior Years Address Address Te, 904
(/CorporationSearch.aspx?m=pyf), SAN JUAN, PR 00926-7031 SAN JUAN, PR 00926-7031
Certificates Administrators
Order Good Standing Name / Title(s) Street Address Mailing Address
i Im=
(/CorporationSearch.aspx?M=0C) | |/ Arcos DORADOS CARIBBEAN DEVELOPMENT —_ [251 LITTLE FALLS DRIVE, WILMINGTON, DE, 961 LITTLE FALLS DRIVE, WILMINGTON, DE, 19808
Order Existence CORPORATION 19808 ‘ /DET
(/CorporationSearch.aspx?m=oce),
Validate (/Validate/Defauit.aspx)- -
_ [Authorized Persons os]
Name Street Address Mailing Address
Woods White Staton Welten 300 Ave. Felisa Rincdn, Suite 10 San Juan, P.R, 300 Ave, Felisa Rinc6n, Suite 10 San Juan, P.R.
00926-5970

 

300 Ave. Fellsa Rincén, Suite 10 San juan, P.R.

 

 

 

 

 

 

 

 

Annette Franqui 300 Ave. Felisa Rincén, Suite 10 San Juan, P.R.
00926-5970
00 Ave. Felisa Rincon, Sui JR.
Carlos Hernandez Artigas 300 Ave. Fellsa Rincén, Suite 10 San juan, P.R. 300 Ave. Felisa Rinc6n, Suite 10 San juan, P.R
00926-5970
Purpose

 

To engage in any Lawful busine

 

 

 

 

 

 

 

 

 

Return to Search Resuits |

 

a

V5.7.2.5 (03)

 
